Citation Nr: 9905869	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  94-26 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to April 1973.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  In August 1997 the case was remanded for further 
evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current psychiatric pathology is shown to be related 
to service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records, including the report 
of the examination for separation, dated in April 1973 are 
negative for complaints, symptoms or findings regarding a 
mental disorder.

A psychiatric evaluation was conducted in September 1987 by 
J. R. Cox, M.D.  A history revealed that the veteran was 
involved with the police in the seventh grade and spent a 
good deal of time in jail in his teenage years.  He began 
using alcohol beginning about age 15 or 16.  He used various 
kinds of drugs in the past.  He was accused of some felonies, 
including car theft.  He was thrown out of school in the 
eighth grade.  He enlisted in the Marines but was discharged 
with an honorable discharge after a year because of too many 
hearings in front of the captain.  He complained of trouble 
sleeping.  He enjoys the company of some of his relatives.

On examination he seemed fairly friendly and direct.  He had 
a rather weary or flat manner much of the time.  He seemed to 
be sad at one point but denied it.  There was no disorder of 
thought or evidence of delusions or hallucinations.  The 
examiner got the feeling that the veteran felt he had been 
treated rather unfairly by others.  There was evidence of a 
personality disorder; but there was no evidence of a serious 
mental disorder during the examination.  The diagnoses were 
substance abuse, alcohol now in remission and anti-social 
type personality disorder.  The report is negative for any 
medical evidence linking a psychiatric disorder to the 
veteran's active service.  

A psychiatric examination report dated in October 1988 by 
David R. Gendernalik, M.D., states that the veteran 
complained of difficulty with concentration and keeping his 
mind on one thing at a time; a problem that he had had in 
school.  He stated that he had never attempted suicide and 
had never been hospitalized for a psychiatric problem.  He 
never cared for schoolwork and had trouble sitting still and 
concentrating.  His first treatment by a psychiatrist came in 
the sixth grade after he ran away from home and had stolen 
cars.  He was permanently expelled from school during his 
second year in the ninth grade.  He recalled that during 
service, a psychiatrist said something about latent 
schizophrenia.  He applied for a discharge two or three times 
and was denied.  A discharge was approved after he saw the 
psychiatrist.  Thereafter, he had been arrested about 20 
times, mostly for being drunk.  He has tried all of the 
street drugs.  He complained that an uncle threatened to kill 
him when he moved in with his grandmother about one year 
previously.

His contact with reality seemed to be generally fair.  No 
frankly psychotic symptoms were evident.  He showed a little 
spontaneity, joked a few times and laughed in relatively 
appropriate fashion.  He denied unusual powers and did not 
appear to be depressed.  He did not seem grossly anxious or 
suspicious.  His affect was not flat or blunt.  Dr. 
Gendernalik concluded that the veteran's history was 
consistent with an attention deficit disorder, a history of 
learning disability and conduct disorder with antisocial 
personality, as well as a history of multiple-mixed substance 
abuse and at least severe alcohol abuse.  His Global 
Assessment of Functioning Scale (GAF) was 41 to 50.  The 
report is negative for any link between the veteran's 
symptoms and his active service.  

During a December 1989 VA psychiatric examination, the 
veteran stated that he got into trouble for drinking while in 
active service and was separated with a general discharge 
under honorable conditions.  He was receiving Social Security 
Administration benefits for psychiatric reasons.  On 
objective examination, his sensorium was clear, he was 
correctly oriented for time and place and could perform 
simple calculations rapidly and correctly.  His fund of 
general knowledge appeared to be adequate.  There was no 
evidence of a thought disorder, blocking, hallucinations or 
delusions.  His emotional state was somewhat flattened.  The 
diagnoses were chronic alcoholism, dysthymic disorder and 
passive aggressive personality disorder.  

In February 1993 the veteran was examined by two private 
physicians to determine whether hospitalization was in order.  
One examiner found that the veteran had a delusional 
(paranoid) persecutory type disorder; the other found a 
delusional disorder, persecutory type, rule out paranoid 
schizophrenia.  He related angry feelings regarding the 
Marine Corps to both examiners; evidently feeling that he had 
been wrongfully discharged.  Both physicians recommended 
hospitalization.  Neither of the physicians linked the 
veteran's psychiatric condition(s) to his active service.  

Treatment records dated from February 1985 to October 1995 
from Health Care Medical Center are negative for medical 
evidence or medical opinions linking any current 
symptomatology to the veteran's active service.  

In a January 1996 letter the veteran stated that his 
reenlistment code was RE-3P, or a medical discharge.  
During a February 1996 VA general medical examination, the 
veteran's behavior was described as normal, he comprehended, 
was coherent, had appropriate emotions, intact memory and 
that he was oriented.  He was judged to be capable of 
maintaining his benefits.  No psychiatric diagnosis was made.  

An April 1996 VA discharge summary states that the veteran 
had been voluntarily admitted for detoxification.  He denied 
auditory or visual hallucinations.  His affect was 
constricted and blunted.  He denied suicidal or homicidal 
ideas.  His calculations and proverb interpretations were 
adequate.  His insight and judgment were limited.  The 
diagnoses were substance induced mood disorder; adjustment 
disorder with depressed mood; poly substance abuse and 
dependence, alcohol, cocaine and marijuana.  The GAF was 40 
to 50.

A June 1996 VA psychiatric examination report notes that the 
veteran stated that he had been drinking since the age of 14.  
During the examination he was normally oriented.  The 
diagnoses were mild dysthymia and substance-dependent 
personality trait (alcohol in recent remission).  He was also 
noted to be in subacute alcohol withdrawal.  The GAF was 
estimated at 75.  The report is negative for a link between 
the veteran's conditions and his active service.  

A September 1996 VA general medical examination report notes 
that the veteran's behavior was normal and his emotions were 
appropriate.  No psychiatric diagnosis was made.

VA records dated from April 1996 to April 1997 contain an 
October 1996 diagnosis of dysthymia, but no link between the 
disorder and the veteran's active service.  None of the 
records contains medical evidence of a link between any 
current psychiatric pathology and the veteran's active 
service.  

In a Michigan Disability Determination Service form dated in 
August 1996, the veteran's grandmother stated that he had 
deep depressions at times and had a hard time talking about 
what bothered him.

A Social Security Administration disability evaluation report 
dated in November 1996 contains a diagnosis of personality 
disorder.  The examiner found that the veteran seemed to have 
the ability to find and do jobs for short periods of time but 
was unable to follow-up and maintain employment for 
reasonable amounts of time.  His problem might be related to 
substance abuse, dysthymia (poor motivation, self esteem) or 
avoidance characteristics.  He was not able to do 8Ns tasks 
on a sustained basis.  The report is negative for a link 
between the veteran's symptoms and his active service.  

The veteran was evaluated for the Michigan Disability 
Determination Service in November 1996.  He reported making a 
suicide attempt at age eight.  He was not a good student; he 
skipped all the time.  He received a medical discharge from 
the service; which was his longest period of employment.  He 
complained of not being able to keep a job once he gets one.  

The report states that the veteran was in contact with 
reality.  His thinking was relevant and easy to follow.  
There was no pressure of speech or circumstantiality.  He 
denied hallucinations, delusions, thought control by others 
or unusual powers.  He complained of frequent episodes of 
depression and of diminished concentration.  His affect was 
flat and his mood was depressed.  He was oriented times 
three.  The diagnoses were dysthymic disorder, poly substance 
abuse and personality disorder not otherwise specified 
(dependent, avoidant).  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well- 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order for the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder to be 
considered well-grounded, he must submit medical evidence 
indicating that he currently has this disability and medical 
evidence indicating an etiological relationship between that 
disability and service.  Here, there is no evidence 
attributing the onset of any current psychiatric disorder to 
service or any incident of service origin.  

During some of his examinations the veteran related a history 
of problems prior to his entry into active service; including 
drinking, difficulty concentrating, a suicide attempt at age 
eight, treatment by a psychiatrist during the sixth grade and 
expulsion from school during his second year in the ninth 
grade.  However, even if the veteran actually had a 
psychiatric condition prior to his active service, there is 
no medical evidence that it was aggravated during his active 
service.

The Board notes that the veteran, as a layperson, is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet.App. at 93; 
Espiritu v. Derwinski, 2 Vet.App. at 494-95.  The Board 
therefore concludes that without the requisite competent 
medical evidence attributing a psychiatric disorder to 
service, the claim for service connection for this disability 
is not well grounded.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for an acquired 
psychiatric disorder.  See Robinette v. Brown, 8 Vet.App. 69, 
at 77-78 (1995).  Essentially, the veteran needs evidence 
establishing the incurrence or aggravated of a psychiatric 
disorder in active service, or medical evidence of a causal 
link between a current psychiatric disorder and his period of 
active service.


ORDER

The appeal of the issue of entitlement to service connection 
for an acquired psychiatric disorder is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



- 8 -


